DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “touch control unit” in claim 1, of which claims 2-9 are dependent, and “pen detection circuit,” “peak detection circuit,” “delay circuit,” “touch driving signal generation circuit,” of claims 5 and 10, of which claims 6-9 are dependent, and “pre-amplification circuit” and “comparison circuit” of claim 6, of which claims 7 and 8 are dependent.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.  The other named limitations are part of the “touch control unit.”
Paragraph -116 of the instant application discloses that the “a touch control unit including the micro control unit 300 and the touch circuit 200, and the micro control unit 300 and the touch circuit 200 can be composed of one integrated circuit to configure a single touch integrated circuit.”
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1-4 and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2018/0113559 to Bae et al. (Bae).
As to claim 1, Bae discloses a touch display device, comprising: 
a display panel on which a touch screen panel including a plurality of touch electrodes is embedded (Fig. 1; Para. 0120, 0168, a display device in which a touch panel TSP including a plurality of touch electrodes TE serving as a touch sensor is embedded in a display panel 110); and 
a touch control unit (Fig. 1; Para. 0274, touch circuit, TC) configured to generate a pen detection signal corresponding to a pen driving signal of a stylus from a touch sensing signal transmitted from the display panel (Fig. 9, 10; Para. 0194-0206, a separate signal for synchronizing a driving signal (touch panel driving signal) for driving a touch panel TSP embedded in a display panel 110 and a driving signal of an active pen (pen signal) may be generated in the touch panel TSP, and the active pen may receive the ping signal and may generate and emit (output) a pen signal synchronized with the driving signal for driving the touch panel TSP), and generate a touch driving signal synchronized with the pen driving signal of the stylus by using the pen detection signal (Fig. 9, 10; Para. 0194-0206, a separate signal for synchronizing a driving signal (touch panel driving signal) for driving a touch panel TSP embedded in a display panel 110 and a driving signal of an active pen (pen signal) may be generated in the touch panel TSP, and the active pen may receive the ping signal and may generate and emit (output) a pen signal synchronized with the driving signal for driving the touch panel TSP).

As to claim 2, Bae discloses the touch display device according to claim 1, wherein the pen driving signal is divided into a base period in which data related to the stylus is not included (Fig. 9, 10; Para. 0194, beacon, or ping, period) and a sensing period in which the data related to the stylus is included (Fig. 9, 10; Para. 0194-0206, pen signal), and 
the touch driving signal is synchronized with the pen driving signal in the sensing period (Fig. 9, 10; Para. 0194-0206, touch panel driving signal).

As to claim 3, Bae discloses the touch display device according to claim 2, wherein the pen detection signal is a signal generated by the pen driving signal in the base period (Fig. 9, 10; Para. 0194-0206, beacon, or ping, period).

As to claim 4, Bae discloses the touch display device according to claim 1, wherein the pen driving signal and the touch driving signal are synchronized in a positive phase or an inverse phase (Para. 0196, 0206; pen signal may have the same frequency as the driving signal (touch panel driving signal) for driving the touch panel and may have a normal-phase (0-degree) relationship with the driving signal (touch panel driving signal), or may be an AC signal having the same frequency as the driving signal (touch panel driving signal) for driving the touch panel and having an inverse-phase (180-degree) relationship with the driving signal (touch panel driving signal) or a DC signal having a predetermined DC voltage).

As to claim 11, Bae discloses a touch driving method comprising: 
generating a pen detection signal corresponding to a pen driving signal of a stylus from a touch sensing signal transmitted from a display panel (Fig. 9, 10; Para. 0194-0206, a separate signal for synchronizing a driving signal (touch panel driving signal) for driving a touch panel TSP embedded in a display panel 110 and a driving signal of an active pen (pen signal) may be generated in the touch panel TSP, and the active pen may receive the ping signal and may generate and emit (output) a pen signal synchronized with the driving signal for driving the touch panel TSP); and 
generating the touch driving signal synchronized with the pen driving signal of the stylus using a pen detection signal (Fig. 9, 10; Para. 0194-0206, a separate signal for synchronizing a driving signal (touch panel driving signal) for driving a touch panel TSP embedded in a display panel 110 and a driving signal of an active pen (pen signal) may be generated in the touch panel TSP, and the active pen may receive the ping signal and may generate and emit (output) a pen signal synchronized with the driving signal for driving the touch panel TSP).

As to claim 12, Bae discloses the touch driving method according to claim 11, wherein the pen driving signal is divided into a base period in which data related to the stylus is not included (Fig. 9, 10; Para. 0194, beacon, or ping, period) and a sensing period in which the data related to the stylus is included (Fig. 9, 10; Para. 0194-0206, pen signal), and 
the touch driving signal is synchronized with the pen driving signal in the sensing period (Fig. 9, 10; Para. 0194-0206, touch panel driving signal).

As to claim 13, Bae discloses the touch driving method according to claim 12, wherein the pen detection signal is a signal generated by the pen driving signal in the base period (Fig. 9, 10; Para. 0194-0206, beacon, or ping, period).

As to claim 14, Bae discloses the touch driving method according to claim 12, wherein the pen driving signal and the touch driving signal are synchronized in a positive phase or an inverse phase (Para. 0196, 0206; pen signal may have the same frequency as the driving signal (touch panel driving signal) for driving the touch panel and may have a normal-phase (0-degree) relationship with the driving signal (touch panel driving signal), or may be an AC signal having the same frequency as the driving signal (touch panel driving signal) for driving the touch panel and having an inverse-phase (180-degree) relationship with the driving signal (touch panel driving signal) or a DC signal having a predetermined DC voltage).




Allowable Subject Matter
Claim 10 is allowed.
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 and 5 similarly disclose “a pen detection circuit configured to generate a pen detection signal corresponding to a pen driving signal from a touch sensing signal; a peak detection circuit configured to detect a peak period and a peak value in which the pen detection signal indicates a high level; a counter configured to count the number of times the pen detection signal maintains the high level during a reference period including a last high level within a base period based on a main clock; a delay circuit configured to sequentially delay an initial touch driving signal according to the main clock; a multiplexer configured to overlap the initial touch driving signal delayed through the delay circuit, and the peak value and the peak period of the pen detection signal transmitted through the counter; and a touch driving signal generation circuit configured to generate a touch driving signal according to a point in time when an overlapping area of the initial touch driving signal and the pen detection signal is largest,” which is not found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/           Examiner, Art Unit 2626